NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DIEGO MEJIA-DURAN,                              No.    16-73019

                Petitioner,                     Agency No. A206-883-753

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Diego Mejia-Duran, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeal’s order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny the petition for review.

      In Mejia-Duran’s opening brief, he does not raise, and therefore waives, any

challenge to the agency’s dispositive conclusion that he failed to establish his

proposed particular social group was cognizable. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived). Thus, Mejia-Duran’s asylum and

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Mejia-Duran failed to establish it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED.




                                          2                                     16-73019